Departamento de Salud y Servicios Sociales

JUNTA DEPARTAMENTAL DE APELACIONES
Division de Recursos Civiles

Administracion de la Seguridad Social,
Inspector General,

Demandante,
c/
M.S.R.,
Demandado.
Expediente N.° C-15-2549

Fecha:

DECISION

Este caso fue desestimado conforme a lo dispuesto por el articulo 498.202(f)(1) del Titulo
20 del Cédigo de Reglamentos Federales, ya que la Demandada no _presentd
oportunamente su solicitud de audiencia y no proporciond una razon justificada
demostrable para la demora en la radicacion.

I. Antecedentes y hechos

El Asesor Legal del Inspector General (IG) de la Administracion del Seguro Social (SSA,
por sus siglas en inglés) notificd al Demandado mediante la imposicién de una sancion
pecuniaria (CMP, por sus siglas en inglés) de $20,500..00 ademas de una partida
compensatoria por dafios y perjuicios de $36,732.20 (partida) en conformidad con la
Seccidn 1129 de la Ley de Seguridad Social (Ley) (Seccion§ 1320a-8 del Titulo 42 del
U.S.C.). La notificacion le advertia a la Demandada que podia solicitar una audiencia ante
un juez de derecho administrativo (AU) dentro de los 60 dias posteriores a la recepcion de
la notificacion .

* La Demandada se identifica solo con sus iniciales debido a que esta decision
contiene informacion de salud mental.
La Demandada presento una solicitud de audiencia ante un AU mediante carta con
matasellos de correo con fecha 15 de abril de 2015. La Demandante declara en su
solicitud de audiencia que ella estaba cumpliendo su arresto domiciliario; que estaba bajo
el cuidado de los psicologos y psiquiatras; y fue hospitalizada a causa de una depresion
mayor.

Convoqué una audiencia preliminar telefonica para el 23 de junio de 2015. El contenido
de la conferencia se refleja en mi Orden de Programacién y Notificacion de Audiencia con
fecha 6 de julio de 2015. Durante la conferencia, el IG solicité que se le diera la
oportunidad de presentar una mocion para desestimar el caso porque la solicitud de
audiencia no se habia presentado oportunamente. Segtin lo dispuesto en el articulo
498.202(f)(1) del Titulo 20 del Codigo de Reglamentos Federales, cuando una solicitud de
audiencia no se presenta oportunamente, y no hay razon justificada demostrable para la
demora en la radicacion, yo estoy en la obligacion de desestimar el caso. Por lo tanto, las
solicitudes que no se presentan oportunamente, sin que haya una causa justificada, en la
practica me despojan de la jurisdiccion porque se exige la desestimacion y la solicitud de
desistimiento debe resolverse antes de seguir desarrollando el caso.

EI IG presento la mocion para desestimar el 31 de julio 2015 [, con un memorando de
respaldo (IG Br.). En su memorando, el IG se refiere a los elementos de prueba | a 4 de
SSA, pero en realidad la SSA no presenté elementos de prueba. EI IG afirma que el 18 de
diciembre de 2014 se envio una notificacion a la demandante por correo certificado con
acuse de recibo. El IG afirma, ademas, que el acuse de recibo indica que la Demandante
firm la carta el 30 de diciembre de 2014.

La Demandante le notificd al IG su oposicién a la solicitud de desistimiento del IG el 16
de septiembre de 2015, 0 alrededor de esa fecha, pero no radicé una copia en mi oficina.
EI IG me proporciono una copia el 2 de octubre de 2015. La Demandada afirma que no
presento oportunamente su solicitud de audiencia porque estaba bajo arresto domiciliario y
sufriendo de depresion . La Demandada presento algunos registros de tratamiento médico
con su oposicion.

Il. Discusion
A. Ley aplicable

Conforme a lo dispuesto en el Titulo II de la Ley, una persona que haya trabajado en
puestos de trabajo cubiertos por la Seguridad Social durante el periodo de tiempo
requerido, que tiene una condicién médica que cumpla con la definicion de discapacidad
conforme a la Ley, y que no pueda trabajar durante un afio o mas a causa de la
discapacidad, podria tener derecho a prestaciones econdmicas mensuales por
incapacidad. Articulos 404.315-404.373 del Titulo 20 del Codigo de Reglamentos
Federales. Conforme a lo dispuesto en el Titulo XVI de la Ley, determinadas personas
elegibles tienen derecho al pago de Seguridad de Ingreso Suplementario (SSI, por sus
siglas en inglés) en funcion a sus necesidades. Para tener derecho a los pagos de SSI,
una persona debe ser: (1) mayor de 65 afios de edad; (2) invidente; 0 (3) discapacitada.
La discapacidad en ambos programas se determina en base a la existencia de una o mas
3
discapacidades que impidan que la persona desempeiie el trabajo que desarrollaba u otro
trabajo que exista en un numero importante en la economia durante al menos un afio 0
que puede provocar la muerte. Articulos 416.202, 416.905, 416.906 del Titulo 20 del
Codigo de Reglamentos Federales. Ademas, una persona debe tener ingresos y
recursos limitados para tener derecho al SSI. Articulos 416.202, 416.1100 del Titulo 20
del Codigo de Reglamentos Federales. Todos los activos, diferentes a un automovil y
una vivienda principal, se consideran recursos para determinar si una persona tiene
recursos "limitados" . Articulos 416.1210 del Titulo 20 del Codigo de Reglamentos
Federales. Los ingresos y los recursos de un conyuge u otras personas en el hogar
también estan sujetos a consideracion. Articulos 416.1201-1204; 416.1802 del Titulo 20
del Codigo de Reglamentos Federales.

La Seccion 1129 (a) (1) de la Ley autoriza la imposicion de una CMP 0 el pago de
una partida:

(a)(1) A cualquier persona ...que -

(A) haga o cause que se haga una declaracion o
manifestacion de un hecho pertinente, para su uso en la
determinacion de cualquier derecho inicial o continuado, o el
importe de los beneficios mensuales del seguro conforme a lo
dispuesto en el Titulo II 0 los beneficios 0 pagos conforme lo
dispuesto en los Titulos VIII o XVI, que la persona sabe o
deberia saber que es falsa 0 engajfiosa,

(B) hace tal declaracion 0 manifestacion para tal uso sin
consideraciOn a su veracidad, o

(C) hace omisiones de una declaracién o manifestacion para
tal uso, o de otra manera oculta un hecho que la persona sabe
o deberia saber que es importante para la determinacion de
cualquier derecho inicial o continuado, o el importe de los
beneficios mensuales conforme a lo dispuesto en el Titulo II
o el importe de los beneficios 0 los pagos conforme a lo
dispuesto en los Titulos VIII o XVI, si la persona sabe, o
deberia saber, que la declaracion o manifestacion con tal
omisiOn es falsa 0 engafiosa o que el ocultamiento es
engafioso ....

Un hecho pertinente es un hecho que el Comisionado de la SSA (el Comisionado) puede
considerar en la evaluacién de si un solicitante tiene derecho a beneficios 0 pagos
conforme a lo dispuesto en los Titulos II, VIII, o XVI de la Ley. Ley§ 1129(a)(2).

Las personas que violen la seccién 1129 estan sujetas a una CMP de no mas de $ 5000 por
cada declaracion o manifestacién falsa o engafiosa. Los infractores también estan sujetos
al pago de una partida por dafios y perjuicios, de no mas de dos veces el importe de los
beneficios 0 pagos efectuados a raiz de las declaraciones 0 manifestaciones. Ley§ 1129 (a)

(1).
4

El Comisionado ha delegado la autoridad para la aplicacin al IG de la SSA segtin se
autoriza en la seccion 1129 (i) de la Ley. Para determinar la cuantia de una CMP, el IG
debe considerar: (1) la naturaleza de las declaraciones y manifestaciones sujetas y las
circunstancias en las que dieron; (2) el grado de culpabilidad de la persona que cometid
el delito; (3) los antecedentes de delitos anteriores de la persona; (4) la situacion
inanciera de la persona; y (5) otros asuntos que la justicia exija. Articulo 498.106 del
Titulo 20 del Codigo de Reglamentos Federales

La Seccion 1129 (b) (2) establece que el Comisionado no decidira imponer una CMP o el
pago de una partida a una persona hasta tanto dicha persona no reciba una notificacion por
escrito, y se ha dado oficialmente la oportunidad de obtener una decision después de una
audiencia en la que se permite que la persona participe. El Comisionado ha dispuesto
conforme a las regulaciones del articulo 498 del Titulo 20 del Codigo de Reglamentos
Federales, que una persona para la cual el IG ha propuesto una CMP puede solicitar una
audiencia ante un ALJ de la Junta Departamental de Apelaciones del Departamento de
Salud y Servicios Sociales. El UA tiene jurisdiccién para determinar si la persona debe ser
declarada responsable de un CMP. Articulo 498.215(a) del Titulo 20 del Codigo de
Reglamentos Federales La carga de seguir adelante y la carga de persuasion con respecto
a cualesquiera defensas afirmativas y circunstancias mitigantes que puedan presentarse,
recae en el Demandado que esté solicitando la audiencia. Articulo 498.215(b)(1) del
Titulo 20 del Codigo de Reglamentos Federales
EI IG tiene la carga de seguir adelante, asi como la carga de la persuasion con respecto a
todos los demas asuntos. Las cargas de persuasion han de ser juzgadas por una
preponderancia de la evidencia Articulo 498.215(c) del Titulo 20 del Cédigo de
Reglamentos Federales

B. Temas
Si el caso de la Demandada debe ser desestimado conforme a lo dispuesto en
el articulo 498.202 (1)(1) del Titulo 20 del Codigo de Reglamentos Federales
porque no presento oportunamente su solicitud de audiencia y no
proporciono una razon justificada comprobable para el incumplimiento.
C. Analisis
Mis conclusiones de ley se establecen en negrita y le siguen a mi anilisis.

1. La Demandada no present6é oportunamente su solicitud de audiencia.

2. La Demandada proporcion6o una razon justificada comprobable
para la demora en presentar su solicitud de audiencia.

3. La desestimacién la exige el articulo 498.202(1)(1) del Titulo 20 del
Codigo de Reglamentos Federales

4. La CMP y la partida propuestas por el IG son definitivas.
Articulo498.109(c) del Titulo 20 del Cédigo de Reglamentos
Federales
5

No se discute que el IG notificd a la Demandada mediante carta con fecha 18 de
diciembre de 2014, que el IG estaba imponiendo una CPM y una partida. La
Demandada no niega que recibio la notificacion de IG. Conforme con lo dispuesto en
el articulo 498.202 del Titulo 20 del Codigo de Reglamentos Federales, se presume que
la notificacion ha sido recibida cinco dias después de la fecha de la notificacion, salvo
que se demuestre razonablemente lo contrario. El IG admite que la notificacion no se
recibi6 sino hasta el 30 de diciembre de 2014, IG Br.a las 3. La Demandada no alega
ni ha evidenciado el recibo de la notificacion del IG después del 30 de diciembre de
2014.

La Ley y los reglamentos le otorgan al demandado el derecho de solicitar una audiencia
ante un AU. En el marco del articulo 498.202(c)(2) del Titulo 20 del Codigo Federal, la
solicitud de audiencia de la Demandada debio haber sido presentada no mas de 60 dias
posteriores al recibo de la notificacion de la intencién de imponer la CMP y la partida, salvo
que la Demandada pueda proporcionarme una razon justificada comprobable para que le
otorgue mas tiempo para la presentacion. Los documentos enviados por correo se
consideran presentados cuando se envian por correo , , que generalmente es la fecha del
matasellos. Articulo 498.211(a)(4) del Titulo 20 del Codigo de Reglamentos Federales. La
Demandada recibio la notificacion del IG el 30 de diciembre de 2014. Sesenta dias después
del 30 de diciembre 2014, era sabado, 28 de febrero de 2015. Por lo tanto, la Demandada
tenia hasta el lunes, 2 de marzo de 2015, para presentar su solicitud de audiencia con
matasellos para que fuera presentada oportunamente. Articulo . 498.212(a) del Titulo 42
del Codigo . Federal . Como el matasellos de la solicitud de audiencia 'de la Demandada no
se colocé sino hasta el 15 de abril de 2015, no fue oportuna y se hacia necesario un
desestimiento a menos que la demanda pudiera demostrar una razon justificada para la
demora en la presentacion.

La Demandada afirma en su solicitud de audiencia que estaba bajo arresto domiciliario y
bajo tratamiento psiquiatrico por depresion, y en un momento dado, en el hospital. En su
oposicion a la mocion para desestimar, la Demandada afirma que estaba bajo arresto
domiciliario y sufria de depresion, y presento unos registros de tratamiento médico para
mi consideracion. Mi conclusion es que el arresto domiciliario no es una razon
justificada para no presentar oportunamente su solicitud de audiencia. La Demandada no
indica el periodo durante el cual estuvo bajo arresto domiciliario. Ademas, no asevera si
mientras estuvo bajo arresto domiciliario no contaba con utiles para escribir 0 medios
para el franqueo . La Demandada no asevera si el Servicio Postal de los Estados Unidos
hacia recogidas o entregas a su casa 0 si no podia pedirle a alguien que le enviara una
carta por correo. La mera aseveracion de que la Demandada estaba bajo arresto
domiciliario es una base inapropiada para que yo pueda encontrar una razon justificada
para que no haya podido enviar su solicitud de audiencia por correo el 2 de marzo de
2015.

También he Ilegado a la conclusién de que la condicién psiquiatrica de la Demandada no
era una razon justificada para no haber presentado oportunamente la solicitud de
audiencia. Los documentos presentados por la Demandada indican que fue hospitalizada
del 29 de enero de 2015 al 4 de febrero de 2015. Por lo tanto tuvo casi un mes antes de su
hospitalizacion y casi un mes después de su hospitalizacion para haber presentado
oportunamente su solicitud de audiencia. La Demandada también presento cartas de su
6
psicologo y psiquiatra para mi consideracion. La correspondencia indica que la
Demandada sufre de depresién mayor con sintomas psicoticos y ansiedad y que recibe
ambas modalidades de tratamiento, psicoterapia y farmacoterapia. Ninguno de los
médicos opina que la sintomatologia de presentaba la Demandada entre el 30 de diciembre
de 2014 y el 2 de marzo de 2015, era tan grave como para no poder entender la
notificacion del 18 de diciembre de 2014 del IG o presentar la solicitud de audiencia ante
mi oficina. Me es imposible determinar a partir de los documentos médicos presentados
por la Demandada de que sus sintomas eran tan graves como para constituirse en una
razon justificada para no presentar oportunamente la solicitud de audiencia.

Concluyo que la Demandada no proporcioné una razon justificada comprobable para
excusar su demora en presentar la solicitud de audiencia o para que yo le conceda una
prorroga al plazo para la presentaciOn de la solicitud de audiencia. En consecuencia, el
articulo 498.202(f)(1) del Titulo 20 del Codigo de Reglamentos Federales me obliga a
desestimar este caso y la CMP y partida propuestas por el IG son definitivas. Articulo
498.109(c) del Titulo 20 del Codigo de Reglamentos Federales.

III. Conclusién

Por las razones anteriores, la solicitud de audiencia del demandado se ha desestimado y
la CMP y partida propuestas por el IG son definitivas.

Keith W. Sickendick Juez de
Derecho Administrativo
